Exhibit 10.1

 

DCP HOLDING COMPANY

 

2006 DENTAL CARE PLUS MANAGEMENT EQUITY INCENTIVE PLAN

(Amended and Restated Effective January 1, 2014)

 

 

Section 1.              Purposes of Plan.

 

The purpose of this 2006 Dental Care Plus Management Equity Incentive Plan (the
"Plan") of DCP Holding Company, an Ohio corporation ("DCP Holding") is to
advance the interests of DCP Holding, it subsidiary, Dental Care Plus, Inc., an
Ohio corporation ("DCP"), and its stockholders by providing a means of
attracting and retaining key employees and directors for DCP and DCP Holding
(collectively referred to as the "Company"). In order to serve this purpose, the
Plan encourages and enables directors and key employees to participate in the
Company’s future prosperity and growth by providing them with incentives and
Awards (as defined below) based on the Company’s performance, development, and
financial success. These objectives will be promoted by granting to directors
and key employees equity-based awards in the form of one or more of the
following: (a) shares of DCP Holding's Class B Common Stock, without par value
("Shares") which are issued subject to restrictions under this Plan and DCP
Holding's Articles of Incorporation and Code of Regulations as in effect from
time to time ("Restricted Shares"); (b) restricted stock units (“RSUs”), each of
which represents an unfunded and unsecured obligation of the Company equivalent
to the fair market value of a Share, and which is payable in cash or Shares, and
(c) options to purchase Shares ("NQSOs") which are not intended to qualify as
incentive stock options under Section 422 of the Internal Revenue Code of 1986,
as amended ("Code"). NQSOs are referred to hereafter generally as "Stock
Options" and awards of Restricted Shares, RSUs and NQSOs are referred to
generally hereafter as the "Awards." The Plan is hereby amended and restated in
its entirety to provide for the issuance of RSUs in addition to Restricted
Shares, in order to permit the deferred settlement of such Awards in conformance
with the requirements of Code Section 409A.

 

Section 2.              Administration of Plan.

  

A.          The Plan shall be administered by DCP Holding's Board of Directors
(the "Board") through the Benefits and Compensation Committee thereof (the
"Committee"), consisting of not less than three directors of DCP Holding
appointed by the Board. The members of the Committee shall serve at the pleasure
of the Board, which may remove members from the Committee or appoint new members
to the Committee from time to time, and members of the Committee may resign by
written notice to the Chairman of the Board or the Secretary of DCP Holding. The
Committee shall have the power and authority to: (a) select recipients of Awards
("Participants") from among those eligible to receive Awards as set forth in
Section 3; (b) grant Stock Options, Restricted Shares, RSUs or any combination
thereof; (c) determine the number and type of Awards to be granted subject,
however, to the requirement that Awards made at or near the same time to members
of the Board ("Directors") must be determined on a uniform and objective basis
as to all Directors; (d) determine the terms and conditions, not inconsistent
with the terms hereof, of any Award, including, without limitation, time and
performance restrictions; (e) adopt, alter, and repeal such administrative
rules, guidelines, and practices governing the Plan as it shall, from time to
time, deem advisable; (f) interpret the terms and provisions of the Plan and any
Award granted and any agreements relating thereto; and (g) take any other
actions the Committee considers appropriate in connection with, and otherwise
supervise the administration of, the Plan. All decisions made by the Committee
pursuant to the provisions hereof, including, without limitation, decisions with
respect to Participants to be granted Awards and the number and type of Awards,
shall be made in the Committee’s sole discretion (subject to the uniformity
requirement as to Awards to Directors in their capacity as such) and shall be
final and binding on all persons. References hereinafter to the Committee shall
be read to mean the Board if no Committee is appointed hereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

B.           The Committee may select one of its members as its chairman, and
shall hold meetings at such times and places as it may determine. Acts by a
majority of the Committee, or acts reduced to or approved in writing by a
majority of the members of the Committee (if consistent with applicable state
law), shall be the valid acts of the Committee. From time to time the Board may
increase the size of the Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefore, fill vacancies however caused, or remove all members of the Committee
and thereafter directly administer the Plan.

 

C.           Awards may be granted to members of the Board consistent with the
provisions of Section 2(A) above. All Awards to members of the Board shall in
all other respects be made in accordance with the provisions of this Plan
applicable to other eligible persons. Members of the Board who are either (a)
eligible for Awards pursuant to the Plan or (b) have been granted Awards may
vote on any matters affecting the administration of the Plan or the grant of any
Awards pursuant to the Plan, except that no such member shall act upon the
granting to himself of Awards, but any such member may be counted in determining
the existence of a quorum at any meeting of the Committee or the Board during
which action is taken with respect to the granting to him of Awards.

 

Section 3.              Participants in Plan.

 

The persons eligible to receive Awards under the Plan ("Participants") shall
include Directors and officers and other key employees of the Company who, in
the opinion of the Board or the Committee, have responsibilities affecting the
management, development, or financial success of the Company.

 

Section 4.              Shares Subject to Plan.

 

The maximum aggregate number of Shares which may be issued under the Plan shall
be 15,000 Class B Shares. The Shares which may be issued under the Plan may be
authorized but unissued Shares or issued Shares reacquired by the Company and
held as treasury Shares.

 

If any Shares that have previously been the subject of a Stock Option cease to
be the subject of a Stock Option (other than by reason of exercise), or if any
Restricted Shares granted hereunder are forfeited by the holder, or if any Stock
Option or other Award terminates without a payment or transfer being made to the
Award recipient in the form of Shares, or if any Shares (whether or not
restricted) previously distributed under the Plan are returned to the Company in
connection with the exercise of an Award (including, without limitation, in
payment of the exercise price or tax withholding), such Shares shall again be
available for distribution in connection with future Awards under the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 5.              Grant of Awards.

 

NQSOs, RSUs and Restricted Shares may be granted alone or in addition to other
Awards granted under the Plan. Any Awards granted under the Plan shall be in
such form as the Committee may from time to time approve, consistent with the
Plan, and the provisions of Awards need not be the same with respect to each
Participant, subject, however, to the uniformity requirement regarding Awards to
Directors made at or near the same time.

 

Each Award granted under the Plan shall be authorized by the Committee and shall
be evidenced by a written Stock Option Agreement, RSU Agreement or Restricted
Share Agreement, as the case may be (collectively, "Award Agreements"), in the
form approved by the Committee from time to time, which shall be dated as of the
date approved by the Committee in connection with the grant, signed by an
officer of the Company authorized by the Committee, and signed by the
Participant, and which shall describe the Award and state that the Award is
subject to all the terms and provisions of the Plan and such other terms and
provisions, not inconsistent with the Plan, as the Committee may approve. The
date on which the Committee approves the granting of an Award shall be deemed to
be the date on which the Award is granted for all purposes, unless the Committee
otherwise specifies in its approval. The granting of an Award under the Plan,
however, shall be effective only if and when a written Award Agreement is duly
executed and delivered by or on behalf of the Company and the Participant.

 

Section 6.              Stock Options.

 

Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions not
inconsistent with the terms of the Plan as the Committee deems appropriate. Each
Stock Option grant shall be evidenced by a written Stock Option Agreement,
executed as set forth in Section 5, above, which shall be consistent with the
Plan, including, without limitation, the following provisions:

 

(a)           Exercise Price.

 

The exercise price per Share issuable upon exercise of a Stock Option shall be
no less than the minimum legal consideration required under the laws of the
State of Ohio and no more than the fair market value per Share on the date the
Stock Option is granted. For purposes of the Plan, the fair market value of the
Shares shall mean, as of any given date, the last reported sale price on any
stock exchange on which the Shares are listed on the most recent previous
trading day, if applicable; provided that if the Shares are not traded on an
exchange, then the fair market value of the Shares shall be the value determined
in good faith by the Committee, in its sole discretion, which may be based on
the book value of such Shares or other basis consistent with the Code of
Regulations of DCP Holding.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)           Vesting and Exercise of Options.

 

A Stock Option shall be exercisable only with respect to whole (not fractional)
Shares which have become vested pursuant to the terms of that Stock Option. Each
Stock Option shall become vested with respect to Shares subject to that Stock
Option on such date or dates or on the basis of such other criteria, including
without limitation, the performance of the Company, as the Committee may
determine, in its discretion, and as shall be specified in the applicable Stock
Option Agreement. The Committee shall have the authority, in its discretion, to
accelerate the time at which a Stock Option shall be exercisable whenever it may
determine that such action is appropriate by reason of changes in applicable tax
or other law or other changes in circumstances occurring after the grant of such
Stock Option.

 

(c)           Term.

 

No Stock Option shall be exercisable after the expiration of 10 years from the
date on which that Stock Option is granted.

 

(d)           Method of Exercise.

 

A Stock Option may be exercised, in whole or in part, by giving written notice
to the Company stating the number of Shares (which must be a whole number) to be
purchased. Upon receipt of payment of the full purchase price for such Shares by
certified or bank cashier’s check or other form of payment acceptable to the
Company, or, if approved by the Committee, by (i) delivery of unrestricted
Shares having a fair market value on the date of such delivery equal to the
total exercise price, (ii) surrender of Shares subject to the Stock Option which
have a fair market value equal to the total exercise price at the time of
exercise, or (iii) a combination of the preceding methods, and subject to
compliance with all other terms and conditions of the Plan and the Stock Option
Agreement relating to such Stock Option, the Company shall issue, as soon as
reasonably practicable after receipt of such payment, such Shares to the person
entitled to receive such Shares, or such person’s designated representative.
Such Shares may be issued in the form of a certificate, by book entry, or
otherwise, in the Company’s sole discretion.

 

(e)           Restrictions on Shares Subject to Stock Options.

 

Shares issued upon the exercise of any Stock Option may be made subject to such
disposition, transferability or other restrictions or conditions as the
Committee may determine, in its discretion, and as shall be set forth in the
applicable Stock Option Agreement. Shares issued upon exercise of any Stock
Option shall be subject to the terms and conditions of the Articles of
Incorporation and Code of Regulations of DCP Holding as in effect from time to
time.

 

 
 

--------------------------------------------------------------------------------

 

 

(f)           Transferability.

 

Except as provided in this paragraph, Stock Options shall not be transferable,
and any attempted transfer (other than as provided in this paragraph) shall be
null and void. Except for Stock Options transferred as provided in this
paragraph, all Stock Options shall be exercisable during a Participant’s
lifetime only by the Participant. Without limiting the generality of the
foregoing, Stock Options may be transferred only upon the Participant’s death
and only by will or the laws of descent and distribution and, in the case of
such a transfer, shall be exercisable only by the transferee or such
transferee’s legal representative.

 

(g)           Termination of Employment by Reason of Death or Disability.

 

If a Participant’s employment terminates by reason of the Participant’s death or
disability (as defined by the Committee in its sole discretion at the time of
grant and set forth in the Stock Option Agreement), then (i) unless otherwise
determined by the Committee within 60 days of such death or disability, to the
extent a Stock Option held by such Participant is not vested as of the date of
death or disability, such Stock Option shall automatically terminate on such
date, and (ii) to the extent a Stock Option held by such Participant is vested
(whether pursuant to its terms, a determination of the Committee under the
preceding clause (i), or otherwise) as of the date of death or disability, such
Stock Option may thereafter be exercised by the Participant, the legal
representative of the Participant’s estate, the legatee of the Participant under
the will of the Participant, or the distributee of the Participant’s estate,
whichever is applicable, for a period of one year (or such other period as the
Committee may specify at or after grant or death or disability) from the date of
death or disability or until the expiration of the stated term of such Stock
Option, whichever period is shorter.

 

(h)           Termination of Employment by Reason of Retirement.

 

If a Participant’s employment terminates by reason of the Participant’s
retirement, then each NQSO held by such Participant may thereafter be exercised
by the Participant according to its terms, including without limitation, for
such period after such termination of employment as shall be set forth in the
applicable Stock Option Agreement, or until the expiration of the stated term of
such NQSO, whichever period is shorter. For purposes of the Plan, a Participant
shall be considered to retire from the Company if the Participant "Retires" as
defined in the Code of Regulations of DCP Holding.

 

(i)           Other Termination of Employment.

 

If a Participant’s employment terminates for any reason other than death,
disability, or retirement, then (i) to the extent any Stock Option held by such
Participant is not vested as of the date of such termination, such Stock Option
shall automatically terminate on such date; and (ii) to the extent any Stock
Option held by such Participant is vested as of the date of such termination,
such Stock Option may thereafter be exercised for a period of 90 days (or such
other period as the Committee may specify at or after grant or termination of
employment) from the date of such termination or until the expiration of the
stated term of such Stock Option, whichever period is shorter; provided that,
upon the termination of the Participant’s employment by the Company or its
subsidiaries for Cause (as defined in an applicable Stock Option Agreement), any
and all unexercised Stock Options granted to such Participant shall immediately
lapse and be of no further force or effect. For purposes of the Plan, whether
termination of a Participant’s employment by the Company is for "Cause" shall be
determined by the Committee, in its sole discretion.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 7.               Stock Awards -- Restricted Shares and RSUs.

 

Restricted Shares and RSUs (“Stock Awards”) awarded under the Plan shall be
subject to the following terms and conditions and such additional terms and
conditions not inconsistent with the terms of the Plan as the Committee deems
appropriate. Each Stock Award shall be evidenced by a written Stock Award
Agreement (a Restricted Share Agreement or RSU Agreement, as applicable),
executed as set forth in Section 5, above, which shall be consistent with the
Plan, including, without limitation, the following provisions:

 

(a)           Price.

 

The purchase price for Stock Awards shall be any price set by the Committee and
may be zero. Payment in full of the purchase price, if any, shall be made by
certified or bank cashier’s check or other form of payment acceptable to the
Company, or, if approved by the Committee, by (i) delivery of unrestricted
Shares having a fair market value on the date of such delivery equal to the
total purchase price, or (ii) a combination of the preceding methods.

 

(b)           Acceptance of Stock Awards.

 

At the time of the Stock Award, the Committee may determine whether the Stock
Award is to be settled in Shares or in cash or a combination of both and may
require that any Shares shall, after vesting, be further restricted as to
transferability or be subject to repurchase by the Company or forfeiture upon
the occurrence of certain events determined by the Committee, in its sole
discretion, and specified in the Stock Award Agreement. Unless otherwise
provided in a Stock Award Agreement, Shares that are issued upon vesting of a
Stock Award may not be sold, transferred, redeemed or otherwise disposed of by
the Participant prior to the date that is six (6) months subsequent to the date
such Shares were issued. All Restricted Shares and Shares issued in settlement
of RSUs shall also be subject to the terms and conditions of the Articles of
Incorporation and Code of Regulations of DCP Holding as in effect from time to
time. Awards of Restricted Shares and RSUs must be accepted by the Participant
within 30 days (or such other period as the Committee may specify at grant)
after the grant date by executing the applicable Stock Award Agreement. The
Participant shall not have any rights with respect to the grant of Restricted
Shares or RSUs unless and until the Participant has executed the Stock Award
Agreement, delivered a fully executed copy thereof to the Company, and otherwise
complied with the applicable terms and conditions of the Award.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)           Share Restrictions.

  

Subject to the provisions of the Plan and the applicable Stock Award Agreement,
during such period as may be set by the Committee, in its discretion, and as
shall be set forth in the applicable Stock Award Agreement (the "Restriction
Period"), the Participant shall not be permitted to sell, transfer, pledge,
assign, or otherwise encumber any RSUs or Restricted Shares. All Restricted
Shares and any Shares underlying RSUs, if any, shall remain subject to the terms
and conditions of the DCP Holding Articles of Incorporation and Code of
Regulations, as in effect from time to time. The Committee shall have the
authority, in its sole discretion, to accelerate the time at which any or all of
the restrictions (other than those applicable under the DCP Holding Articles of
Incorporation and Code of Regulations) shall lapse with respect to any
Restricted Shares or RSUs. Unless otherwise determined by the Committee at or
after grant or termination of the Participant’s employment, if the Participant’s
employment by the Company and its subsidiaries terminates during the Restriction
Period, all Restricted Shares and RSUs held by such Participant and still
subject to restriction shall be forfeited by the Participant.

 

(d)           Stock Issuances and Restrictive Legends; Settlement of RSUs.

 

Upon execution and delivery of the Restricted Share Agreement as described above
and receipt of payment of the full purchase price, if any, for the Restricted
Shares subject to such Restricted Share Agreement, the Company shall, as soon as
reasonably practicable thereafter, issue the Restricted Shares. Restricted
Shares may be issued in the form of a certificate, by book entry, or otherwise,
in the Company’s sole discretion, and shall bear an appropriate restrictive
legend. Notwithstanding the foregoing to the contrary, the Committee may, in its
sole discretion, issue Restricted Shares (whether or not such Restricted Shares
are, at the time of such issuance, the subject of an Award) to the trustee of a
trust set up by the Committee, consistent with the terms and conditions of the
Plan, to hold such Restricted Shares until the restrictions thereon have lapsed
(in full or in part, in the Committee’s sole discretion), and the Committee may
require that, as a condition of any Restricted Share Award, the Participant
shall have delivered to the Company or such trustee, as appropriate, a stock
power, endorsed in blank, relating to the Restricted Shares covered by the
Award. Upon vesting of the RSUs as described above and receipt of payment of the
full purchase price, if any, for the RSUs, payment shall be made in accordance
with the terms of the RSU Agreement, in cash or in Shares, as the Committee
determines, as soon as reasonably practicable thereafter. Notwithstanding the
foregoing, the Committee may determine that RSUs are subject to elective or
mandatory deferral of the delivery of cash or Shares pursuant thereto, as
applicable, and may establish any rules applicable to such deferral, which shall
comply in all respects with Section 409A of the Code.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)           Shareholder Rights.

 

Each Participant shall have, with respect to the Restricted Shares covered by
any Award to that Participant, all of the rights of a shareholder in the Company
with respect to the Restricted Shares covered by an Award, including the right
to vote the Restricted Shares and the right to receive any dividends or other
distributions with respect to the Restricted Shares, but subject, however, to
those restrictions placed on such Restricted Shares under this Plan and as
specified in the applicable Restricted Share Agreement. Unless otherwise
provided for by the Committee, each Participant shall have, with respect to RSUs
covered by any Award to that Participant, all of the rights of a shareholder in
the Company with respect to the Shares underlying the Award only after Shares
are issued in settlement of the Award as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company,
to the Participant.

 

(f)           Expiration of Restriction Period.

 

Upon the expiration of the Restriction Period without prior forfeiture of the
Restricted Shares (or rights thereto) subject to such Restriction Period,
unrestricted whole (not fractional) Shares shall be issued and delivered to the
Participant, unless otherwise provided by the Committee. Unrestricted Shares
shall, however, continue to be subject to the terms and provisions of the DCP
Holding Articles of Incorporation and Code of Regulations as in effect form time
to time. Upon expiration of the Restriction Period and of any period of elective
or mandatory deferred settlement of RSUs, cash or Shares, as applicable, shall
be issued and delivered to the Participant, unless otherwise provided by the
Committee.

 

(g)           Termination of Employment

 

If a Participant's employment by or service as a Director of the Company and its
subsidiaries terminates before the end of any Restriction Period with the
consent of the Committee, or upon the Participant's death, retirement (as
defined in Section 6(h), above), or disability (as defined by the Committee in
its discretion at the time of grant and set forth in the Stock Award Agreement),
the Committee may authorize the issuance to such Participant (or his legal
representative or designated beneficiary) of all or a portion of the Restricted
Shares or of all or a portion of the Shares or cash, as applicable, underlying
the RSU, which would have been issued to him had his employment or appointment
continued to the end of the Restriction Period. If the Participant's employment
by or service as a Director of the Company and its subsidiaries terminates
before the end of any Restriction Period for any other reason, all Restricted
Shares and RSUs shall be forfeited.

 

Section 8.               Restriction on Exercise After Termination.

 

Notwithstanding any provision of this Plan to the contrary, no unexercised right
created under this Plan (an "Unexercised Right") and held by a Participant on
the date of termination of such Participant’s employment or status as a Director
for any reason shall be exercisable after such termination if, prior to such
exercise, the Participant (a) takes other employment or renders services to
others without the written consent of the Company, (b) violates any
non-competition, confidentiality, conflict of interest, or similar provision set
forth in the Award Agreement pursuant to which such Unexercised Right was
awarded, or (c) otherwise conducts himself in a manner adversely affecting the
Company in the sole discretion of the Committee.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 9.              Withholding Tax.

 

The Company, at its option, shall have the right to require the Participant or
any other person receiving cash, Shares or Restricted Shares to pay the Company
the amount of any taxes which the Company is required to withhold with respect
to such cash, Shares or Restricted Shares or, in lieu of such payment, to retain
or sell without notice a number of such Shares sufficient to cover the amount
required to be so withheld. The Company, at its option, shall have the right to
deduct from all dividends paid with respect to Shares or Restricted Shares the
amount of any taxes which the Company is required to withhold with respect to
such dividend payments. The Company, at its option, shall also have the right to
require a Participant to pay to the Company the amount of any taxes which the
Company is required to withhold with respect to the receipt by the Participant
of Shares pursuant to the exercise of a Stock Option or settlement of an RSU,
or, in lieu thereof, to retain, or sell without notice, a number of Shares
sufficient to cover the amount required to be withheld. The obligations of the
Company under the Plan shall be conditional on such payment or other
arrangements acceptable to the Company.

 

Section 10.             Securities Law Restrictions.

 

No right under the Plan shall be exercisable and no Share shall be delivered
under the Plan except in compliance with all applicable federal and state
securities laws and regulations. The Company shall not be required to deliver
any Shares or other securities under the Plan prior to such registration or
other qualification of such Shares or other securities under any state or
federal law, rule, or regulation as the Committee shall determine to be
necessary or advisable, in its sole discretion.

 

The Committee may require each person acquiring Shares under the Plan (a) to
represent and warrant to and agree with the Company in writing that such person
is acquiring the Shares without a view to the distribution thereof, and (b) to
make such additional representations, warranties, and agreements with respect to
the investment intent of such person or persons as the Committee may reasonably
request. Any certificates for such Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.

 

All Shares or other securities delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any certificates evidencing such Shares to make
appropriate reference to such restrictions.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 11.            Change in Control.

 

(a)           Accelerated Vesting and Company Purchase Option.

 

Notwithstanding any provision of this Plan or any Award Agreement to the
contrary (unless such Award Agreement contains a provision referring
specifically to this Section 11 and stating that this Section 11 shall not be
applicable to the Award evidenced by such Award Agreement), if a Change in
Control or a Potential Change in Control (each as defined below) occurs, then:

 

(i)     Any and all Stock Options theretofore granted and not fully vested shall
thereupon become vested and exercisable in full and shall remain so exercisable
in accordance with their terms, and the restrictions applicable to any or all
Restricted Shares and RSUs shall lapse and such Stock Awards shall be fully
vested; provided that no Stock Option or other Stock Award right which has
previously been exercised or otherwise terminated shall become exercisable; and

 

(ii)     The Company may, at its option, terminate any or all unexercised Stock
Options and portions thereof not more than 30 days after such Change in Control
or Potential Change in Control; provided that the Company shall, upon such
termination and with respect to each Stock Option so terminated, pay to the
Participant (or such Participant’s transferee, if applicable) theretofore
holding such Stock Option cash in an amount equal to the difference between the
fair market value (as defined in Section 6(a), above) of the Shares subject to
the Stock Option at the time the Company exercises its option under this Section
11(a)(ii) and the exercise price of the Stock Option; and provided further that
if such fair market value is less than such exercise price, then the Committee
may, in its discretion, terminate such Stock Option without any payment.

 

(b)          Definition of Change in Control.

 

For purposes of the Plan, a "Change in Control" shall mean the happening of any
of the following:

 

(i)     When any "person" as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the "1934 Act") and as used in Sections 13(d) and 14(d)
thereof, including a "group" as defined in Section 13(d) of the 1934 Act, but
excluding DCP and DCP Holding, any other subsidiary of DCP Holding, and any
employee benefit plan sponsored or maintained by DCP or DCP Holding (including
any trustee of such plan acting as trustee), directly or indirectly, becomes the
"beneficial owner" (as defined in Rule 13d-3 under the 1934 Act) of securities
of DCP Holding representing 50% or more of the combined voting power of DCP
Holding's then outstanding securities;

 

(ii)     When, during any period of 24 consecutive months during the existence
of the Plan, the individuals who, at the beginning of such period, constitute
the Board (the "Incumbent Directors") cease for any reason other than death to
constitute at least a majority of the Board; provided, however, that a Director
who was not a Director at the beginning of such 24-month period shall be deemed
to have satisfied such 24-month requirement (and be an Incumbent Director) if
such Director was elected by, or on the recommendation of or with the approval
of, at least two-thirds of the Directors who then qualified as Incumbent
Directors either actually (because they were Directors at the beginning of such
24-month period) or by prior operation of this Section 11(b)(ii);

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     The occurrence of a transaction requiring shareholder approval for the
acquisition of DCP or DCP Holding by an entity other than DCP, DCP Holding or
any other subsidiary of DCP Holding, or any of their respective affiliates,
through purchase of assets, by merger, or otherwise; or

 

(iv)     Approval by the shareholders of DCP Holding of a complete liquidation
or dissolution of DCP and DCP Holding.

 

(c)           Definition of Potential Change in Control.

 

For purposes of the Plan, a "Potential Change in Control" means the happening of
any one of the following:

 

(i)     The approval by the shareholders of DCP Holding of an agreement, the
consummation of which would result in a Change in Control as defined in Section
11(b), above; or

 

(ii)     The acquisition of beneficial ownership of DCP Holding, directly or
indirectly, by any entity, person, or group (other than DCP Holding, a
subsidiary of DCP Holding, or any Company employee benefit plan (including any
trustee of such plan acting as such trustee)) representing __% or more of the
combined voting power of DCP Holding’s outstanding securities and the adoption
by the Board of a resolution to the effect that a Potential Change in Control of
DCP Holding has occurred for purposes of the Plan.

 

Section 12.            Changes in Capital Structure.

 

In the event DCP Holding changes its outstanding Shares by reason of stock
splits, stock dividends, or any other increase or reduction of the number of
outstanding Shares without receiving consideration in the form of money,
services, or property deemed appropriate by the Board, in its sole discretion,
the aggregate number of Shares subject to the Plan shall be proportionately
adjusted and the number of Shares and the exercise price for each Share subject
to the unexercised portion of any then-outstanding Award shall be
proportionately adjusted with the objective that the Participant’s proportionate
interest in DCP Holding shall remain the same as before the change without any
change in the total exercise price applicable to the unexercised portion of any
then-outstanding Awards, all as determined by the Committee in its sole
discretion.

 

In the event of any other recapitalization, corporate separation or division, or
any merger, consolidation, or other reorganization of DCP Holding, the Committee
shall make such adjustment, if any, as it may deem appropriate to accurately
reflect the number and kind of shares deliverable, and the exercise prices
payable, upon subsequent exercise of any then-outstanding Awards, as determined
by the Committee in its sole discretion.

 

 
 

--------------------------------------------------------------------------------

 

 

The Board's and the Committee’s determination of the adjustments appropriate to
be made under this Section 12 shall be conclusive upon all Participants under
the Plan.

 

Section 13.             No Enlargement of Employee Rights.

 

The adoption of this Plan and the grant of one or more Awards to an employee of
DCP Holding or any of its subsidiaries shall not confer any right to the
employee to continue in the employ of DCP Holding or any such subsidiary and
shall not restrict or interfere in any way with the right of his employer to
terminate his employment at any time, with or without cause.

 

Section 14.             Rights as a Shareholder.

 

No Participant or his executor or administrator or other transferee shall have
any rights of a shareholder in DCP Holding with respect to the Shares covered by
an Award unless and until such Shares have been duly issued and delivered to him
under the Plan.

 

Section 15.            Acceleration of Rights.

 

The Committee shall have the authority, in its discretion, to accelerate the
time at which a Stock Option or other Award right shall be exercisable whenever
it may determine that such action is appropriate by reason of changes in
applicable tax or other laws or other changes in circumstances occurring after
the grant of the Award.

 

Section 16.             Interpretation, Amendment or Termination of the Plan.

 

The interpretation by the Committee of any provision of the Plan or of any Award
Agreement executed pursuant to the grant of an Award under the Plan shall be
final and conclusive upon all Participants or transferees under the Plan. The
Board, without further action on the part of the shareholders of DCP Holding,
may from time to time alter, amend, or suspend the Plan or may at any time
terminate the Plan, provided that: (a) no such action shall materially and
adversely affect any outstanding Stock Option or other right under the Plan
without the consent of the holder of such Stock Option or other right; and (b)
except for the adjustments provided for in Section 12, above, no amendment may
be made by Board action without shareholder approval if shareholder approval is
required under applicable law or regulation. Subject to the above provisions,
the Board shall have authority to amend the Plan to take into account changes in
applicable tax and securities laws and accounting rules, as well as other
developments. In addition, the Committee may amend the terms of any Award
theretofor granted, prospectively or retroactively; provided, no such amendment
shall impair the rights of any Participant without the Participant's consent
unless it is made to cause the Plan or such Award to comply with applicable law.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 17.            Unfunded Status of the Plan.

  

The Plan is intended to constitute an "unfunded" plan for incentive and deferred
compensation. With respect to any payments or deliveries of Shares not yet made
by the Company to a Participant or transferee, nothing contained herein shall
give any such Participant or transferee any rights that are greater than those
of a general creditor of the Company. The Committee may authorize the creation
of trusts or other arrangements to meet obligations created under the Plan to
deliver Shares or payments hereunder consistent with the foregoing.

 

Section 18.            Protection of Board and Committee.

 

No member of the Board or the Committee shall have any liability for any
determination or other action made or taken in good faith with respect to the
Plan or any Award granted under the Plan.

 

Section 19.            Government Regulations.

 

Notwithstanding any provision of the Plan or any Award Agreement executed
pursuant to the Plan, the Company’s obligations under the Plan and such Award
Agreement shall be subject to all applicable laws, rules, and regulations and to
such approvals as may be required by any governmental or regulatory agencies,
including, without limitation, any stock exchange on which DCP Holding’s Shares
may then be listed.

 

Section 20.            Governing Law.

 

The Plan shall be construed under and governed by the laws of the State of Ohio.

 

Section 21.            Genders and Numbers.

 

When permitted by the context, each pronoun used in the Plan shall include the
same pronoun in other genders and numbers.

 

Section 22.            Captions.

 

The captions of the various sections of the Plan are not part of the context of
the Plan, but are only labels to assist in locating those sections, and shall be
ignored in construing the Plan.

 

Section 23.            Effective Date.

 

The Plan was originally effective January 1, 2006. This amended and restated
Plan is effective as of January 1, 2014, but applies to all Stock Awards
outstanding under the Plan, whether issued before or after that date.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 24.            Term of Plan.

 

No Award shall be granted pursuant to the Plan on or after the 10th anniversary
of the Effective Date, but Awards granted prior to such tenth anniversary may
extend beyond that date.

 

Section 25.            Savings Clause.

 

In case any one or more of the provisions of this Plan or any Award shall be
held invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, and the invalid, illegal, or unenforceable provision shall
be deemed null and void; however, to the extent permissible by law, any
provision which could be deemed null and void shall first be construed,
interpreted, or revised retroactively to permit this Plan or such Award, as
applicable, to be construed so as to foster the intent of this Plan.

 

Executed this 14th day of May, 2014.

 

 

 

DCP HOLDING COMPANY

 

 

By:      /s/ Robert C. Hodgkins, Jr.

 

Title:   Vice President & Chief Financial Officer

 